DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status
This Office action is in response to Applicant’s Amendment filed on 07/19/2021. Claims 1-20 are now pending.
Response to Amendment
Applicant’s Amendment successfully overcomes the following items of the previous Office Action: objection to the drawing and 112(b) rejection of claim 8.
Allowable Subject Matter
Claims 1-20 are allowed.
As of claim 1, the closest prior art Yeh et al. (US 10360419 B1; Yeh) teaches an interactive system having a wearable device 14 which includes a first RFID tag 34, a second RFID tag 36, a microcontroller 38, a feedback device 39 (e.g., LEDs, speaker, haptics), one or more tracking devices 40 (e.g., LED or sensor), and power circuitry 42 that cooperate to enable the wearable device 14 of the interactive system 10 to function as disclosed. In one embodiment, the feedback device 39 may also operate as the tracking device 40. The first RFID tag 34 and the second RFID tag 36 each include an antenna 46 that transmits and receives signals, a memory 48 storing information (e.g., unique identification code), a microchip 50, and an integrated circuit 52 to power the microchip 50. Additionally, the integrated circuit 52 powers the power circuitry 42, which provides power to the microcontroller 38. In one embodiment, the power circuitry 36 
Claims 2-8 are allowed as being dependent on claim 1.

Claims 10-16 are allowed as being dependent on claim 9.
As of claim 17, the closest prior art Yeh et al. (US 10360419 B1; Yeh) teaches an interactive system having a wearable device 14 which includes a first RFID tag 34, a second RFID tag 36, a microcontroller 38, a feedback device 39 (e.g., LEDs, speaker, haptics), one or more tracking devices 40 (e.g., LED or sensor), and power circuitry 42 that cooperate to enable the wearable device 14 of the interactive system 10 to function as disclosed. In one embodiment, the feedback device 39 may also operate as the tracking device 40. The first RFID tag 34 and the second RFID tag 36 each include an antenna 46 that transmits and receives signals, a memory 48 storing information (e.g., unique identification code), a microchip 50, and an integrated circuit 52 to power the microchip 50. Additionally, the integrated circuit 52 powers the power circuitry 42, which provides power to the microcontroller 38. In one embodiment, the power circuitry 36 may include an energy storage device (e.g., capacitor, super capacitor, a battery) configured to store power. As shown, the microcontroller 38 of the wearable device 14 
Claims 18-20 are allowed as being dependent on claim 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
- Prior Art Perelli et al. (US 20200120306 A1) teaches a system which includes a plank that includes an adjustable direction video projector; and circuitry operatively coupled to the adjustable direction video projector that selects one of a plurality of operational modes of the adjustable direction video projector and that adjusts a projection direction of the adjustable direction video projector responsive to selection of the one of the plurality of operational modes;
- Prior Art Hinson et al. (US 20170255291 A1) teaches an apparatus for holding a relatively small video or image projector and an integrated projector screen and touch enabled projection surface in place and in proper alignment in order to achieve a portable, interactive, touch-enabled display solution which may sit on a table top, a desk top, or any substantially flat surface, and which may produce a relatively large sized display for the purpose of viewing and directly manipulating necessarily large images such as engineering and construction drawings and 3D models, graphic design and advertising art, and complex charts and schedules.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTAN U. CHOWDHURY whose telephone number is (571)270-3336.  The examiner can normally be reached on 5:30 AM-5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SULTAN CHOWDHURY/
Primary Examiner, Art Unit 2882